UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 STRATEGIC FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Active MidCap Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund September 30, 2009 (Unaudited) Common Stocks99.9% Shares Value ($) Consumer Discretionary18.3% Aaron's 18,700 a 493,680 Aeropostale 94,800 a,b 4,120,956 Apollo Group, Cl. A 83,200 a,b 6,129,344 Barnes & Noble 228,800 a 5,083,936 Big Lots 167,500 a,b 4,190,850 Brink's Home Security Holdings 10,300 b 317,137 DeVry 27,800 1,537,896 DISH Network, Cl. A 308,100 b 5,934,006 Dollar Tree 129,400 b 6,299,192 Family Dollar Stores 178,900 4,722,960 GameStop, Cl. A 175,100 a,b 4,634,897 Gannett 465,900 a 5,828,409 Garmin 187,200 a 7,064,928 H & R Block 338,400 6,219,792 Leggett & Platt 107,400 a 2,083,560 Liberty Global, Cl. A 238,600 b 5,385,202 Panera Bread, Cl. A 20,400 a,b 1,122,000 Priceline.com 34,700 a,b 5,753,954 Rent-A-Center 58,600 b 1,106,368 Ross Stores 26,700 a 1,275,459 Sherwin-Williams 62,500 3,760,000 Snap-On 61,100 2,123,836 Wyndham Worldwide 112,300 1,832,736 Consumer Staples5.4% Alberto-Culver 46,900 1,298,192 Coca-Cola Enterprises 131,400 2,813,274 ConAgra Foods 137,700 2,985,336 Constellation Brands, Cl. A 215,800 b 3,269,370 Dean Foods 274,500 b 4,883,355 Del Monte Foods 417,200 4,831,176 Lancaster Colony 4,000 205,080 Lorillard 31,100 2,310,730 SUPERVALU 111,300 1,676,178 Universal 34,900 a 1,459,518 Energy6.3% Alpha Natural Resources 43,700 a,b 1,533,870 Anadarko Petroleum 84,400 5,294,412 Consol Energy 128,900 5,814,679 Dresser-Rand Group 900 b 27,963 Encore Acquisition 11,000 b 411,400 Frontier Oil 137,000 1,907,040 KBR 60,100 1,399,729 Murphy Oil 53,400 3,074,238 SEACOR Holdings 18,800 a,b 1,534,644 Spectra Energy 71,100 1,346,634 Tesoro 378,400 a 5,668,432 WGL Holdings 8,600 285,004 Whiting Petroleum 30,500 b 1,756,190 Financial15.6% Allied World Assurance Holdings 12,000 575,160 American Financial Group 200,800 5,120,400 American International Group 39,100 a,b 1,724,701 Annaly Capital Management 365,100 6,622,914 Discover Financial Services 479,738 7,786,148 Endurance Specialty Holdings 16,200 590,814 Federated Investors, Cl. B 199,600 a 5,263,452 Health Care REIT 17,800 a 740,836 Hospitality Properties Trust 179,400 3,654,378 Hudson City Bancorp 270,900 3,562,335 Interactive Brokers Group, Cl. A 123,900 b 2,461,893 International Bancshares 12,000 a 195,720 Investment Technology Group 96,600 b 2,697,072 Jones Lang LaSalle 37,900 a 1,795,323 Moody's 100,600 a 2,058,276 PartnerRe 43,500 3,346,890 Principal Financial Group 94,600 a 2,591,094 Protective Life 255,300 5,468,526 Public Storage 46,600 a 3,506,184 Raymond James Financial 159,400 3,710,832 Senior Housing Properties Trust 60,000 1,146,600 TD Ameritrade Holding 274,500 b 5,385,690 Transatlantic Holdings 21,700 1,088,689 UDR 23,215 a 365,404 Unitrin 13,000 253,370 Validus Holdings 93,700 2,417,460 Vornado Realty Trust 1 78 Health Care13.6% AmerisourceBergen 156,100 3,493,518 Cephalon 12,600 a,b 733,824 CIGNA 207,400 5,825,866 Endo Pharmaceuticals Holdings 61,200 b 1,384,956 Forest Laboratories 49,200 b 1,448,448 Gen-Probe 24,000 b 994,560 Hospira 26,200 b 1,168,520 IMS Health 377,200 5,790,020 Kinetic Concepts 91,800 a,b 3,394,764 Laboratory Corp. of America Holdings 17,700 b 1,162,890 Mead Johnson Nutrition, Cl. A 8,700 a 392,457 Mettler-Toledo International 53,100 b 4,810,329 Millipore 75,600 b 5,316,948 Mylan 371,300 a,b 5,944,513 Omnicare 211,100 a 4,753,972 Resmed 41,800 b 1,889,360 Sepracor 268,800 b 6,155,520 Tenet Healthcare 166,500 b 979,020 Universal Health Services, Cl. B 97,200 6,019,596 Valeant Pharmaceuticals International 105,900 a,b 2,971,554 Industrial8.2% Alliant Techsystems 46,000 a,b 3,581,100 C.H. Robinson Worldwide 3,100 179,025 Corporate Executive Board 48,900 a 1,217,610 Equifax 24,400 711,016 Flowserve 54,300 5,350,722 Fluor 105,700 5,374,845 ITT 75,600 3,942,540 Jacobs Engineering Group 82,600 a,b 3,795,470 L-3 Communications Holdings 13,300 1,068,256 Oshkosh 17,100 528,903 Pall 150,200 4,848,456 Pitney Bowes 39,200 974,120 R.R. Donnelley & Sons 258,400 5,493,584 SAIC 48,800 b 855,952 Shaw Group 22,800 b 731,652 Stericycle 4,300 b 208,335 Information Technology15.0% 3Com 71,900 a,b 376,037 ADTRAN 71,100 a 1,745,505 Avnet 31,900 b 828,443 Broadridge Financial Solutions 126,100 2,534,610 Convergys 29,200 b 290,248 Cree 148,300 a,b 5,450,025 Cypress Semiconductor 472,600 a,b 4,881,958 Diebold 167,700 5,522,361 Dolby Laboratories, Cl. A 108,200 a,b 4,132,158 DST Systems 63,200 b 2,831,360 Fidelity National Information Services 246,700 a 6,293,317 Fiserv 74,200 b 3,576,440 FLIR Systems 223,400 a,b 6,248,498 Ingram Micro, Cl. A 299,000 b 5,038,150 Novell 1,069,600 b 4,823,896 Nuance Communications 293,300 a,b 4,387,768 Sohu.com 67,600 a,b 4,649,528 Sun Microsystems 117,600 b 1,068,984 Sybase 13,600 b 529,040 ValueClick 18,900 b 249,291 VeriSign 97,000 b 2,297,930 Western Digital 98,000 b 3,579,940 Materials8.6% Bemis 12,560 325,429 Carlisle Cos. 17,300 586,643 CF Industries Holdings 8,100 698,463 Cliffs Natural Resources 186,400 6,031,904 Commercial Metals 29,800 a 533,420 Crown Holdings 162,400 b 4,417,280 Eastman Chemical 99,500 a 5,327,230 Nalco Holding 213,000 4,364,370 Pactiv 214,400 b 5,585,120 Plum Creek Timber 32,100 a 983,544 Schnitzer Steel Industries, Cl. A 63,300 a 3,370,725 Sealed Air 3,500 68,705 Terra Industries 17,500 606,725 Walter Energy 76,200 a 4,576,572 Worthington Industries 230,900 a 3,209,510 Telecommunication Services1.6% CenturyTel 49,060 a 1,648,416 EchoStar, Cl. A 43,900 b 810,394 NeuStar, Cl. A 13,600 b 307,360 Qwest Communications International 245,500 a 935,355 RF Micro Devices 756,700 b 4,108,881 Utilities7.3% AGL Resources 77,000 2,715,790 Ameren 39,600 1,001,088 American Water Works 170,297 3,395,722 Aqua America 25,900 456,876 CMS Energy 42,800 a 573,520 DTE Energy 56,300 1,978,382 FPL Group 84,000 4,639,320 IDACORP 10,400 299,416 Mirant 269,500 b 4,427,885 Northeast Utilities 37,600 892,624 NRG Energy 215,900 b 6,086,221 NSTAR 19,400 617,308 PG & E 63,200 2,558,968 UGI 104,400 2,616,264 WESCO International 19,300 b 555,840 Westar Energy 97,000 1,892,470 Xcel Energy 2,900 55,796 Total Common Stocks (cost $393,788,750) Investment of Cash Collateral for Securities Loaned24.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $117,238,776) 117,238,776 c Total Investments (cost $511,027,526) 124.5% Liabilities, Less Cash and Receivables (24.5%) Net Assets 100.0% a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the fund's securities on loan is $114,447,659 and the total market value of the collateral held by the fund is $117,238,776. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $511,027,526. Net unrealized appreciation on investments was $81,236,275 of which $88,381,712 related to appreciated investment securities and $7,145,437 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Significant Level 1 - Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 470,375,497 - - Equity Securities - Foreign+ 4,649,528 - - Mutual Funds 117,238,776 - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. STRATEGIC FUNDS, INC. By: /s/ J. David Officer J. David Officer President Date: November 19, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 19, 2009 By: /s/ James Windels James Windels Treasurer Date: November 19, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
